Case 1:19-cr-00395-BAH Document 3 Filed 12/03/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
Case No.19-cr-00395

i : Assigned to: Chief Judge Beryl A. Howell
; Assign. Date: 12/3/2019
LARRY HARMON, Description: INDICTMENT (B)
Defendant.
ORDER

Based on the representations in the government's motion to seal the indictment and other
pleadings, records, proceedings and files and to delay entry on the public docket of the filing of
this motion to seal, this Court makes the following:

FINDINGS OF FACT

Public disclosure of the existence of the Indictment at this time might alert the above
captioned defendant that she is wanted for criminal charges and this presents the risk that the
defendant might attempt to destroy potentially incriminating evidence, flee the jurisdiction, or
avoid travel to the United States or other countries from which she may be extradited.

Based on the representations in the government’s motion, Washington Post v. Robinson,
935 F.2d 282, 289 n. 10 (D.C. Cir. 1991), and this Court’s findings of fact, this Court finds that
there is a compelling governmental interest in sealing the Indictment, pleadings, records and files
in this case and that an extraordinary situation exists which justifies a delay in the public docketing
of any notice that the government’s motion and this Order have been filed with the Criminal
Clerk’s office under seal. o

Based on the above, it is this 3RD day of December, 2019, ORDERED that this Order, the
attached government motion to seal, the Indictment, and other related pleadings, shall be filed

under seal in the Criminal Clerk’s office until further order of this Court;
Case 1:19-cr-00395-BAH Document 3 Filed 12/03/19 Page 2 of 2

Further ORDERED that the Criminal Clerk’s office shall not make any entry on the public
docket in this case of the government’s motion to seal and the Order granting such motion, the
Indictment, and other pleadings filed under seal in this case until further order of this Court; and

It is further ORDERED that notwithstanding the other provisions of this ORDER, the
government shall be permitted to disclose the indictment and related materials in furtherance of its
discovery obligations and law enforcement needs, including disclosure to EUROPOL,
INTERPOL, and appropriate domestic and foreign authorities, as needed to facilitate the

defendant’s arrest.

_— x»
Date: 12/3/2019 fe Nota. S-

HON. ROBIN M. MERFWEATHER
UNITED STATES MAGISTRATE JUDGE

 
